UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2059


JAMES B. SKELTON, a/k/a James Bennie Skelton,

                    Plaintiff - Appellant,

             v.

HENRY MCMASTER, Governor,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Margaret B. Seymour, Senior District Judge. (3:18-cv-02011-MBS)


Submitted: February 22, 2019                                      Decided: March 11, 2019


Before THACKER and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed and remanded by unpublished per curiam opinion.


James B. Skelton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James B. Skelton seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and dismissing Skelton’s complaint without prejudice and

without issuance and service of process. “[W]e have an independent obligation to verify

the existence of appellate jurisdiction.” Campbell-McCormick, Inc. v. Oliver, 874 F.3d
390, 394 (4th Cir. 2017) (internal quotation marks omitted). This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Industrial Loan Corp., 337 U.S. 541, 545-46 (1949). “An order dismissing a complaint

without prejudice is not an appealable final order under § 1291 if the plaintiff could save

his action by merely amending his complaint”; however, “if the grounds of the dismissal

make clear that no amendment could cure the defects in the plaintiff’s case, the order

dismissing the complaint is final in fact and therefore appealable.” Goode v. Cent. Va.

Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015) (internal quotation marks

omitted); see Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993).

       The district court dismissed Skelton’s complaint without prejudice and without

issuance and service of process but did not specify on which of the three grounds

identified by the magistrate judge it relied. In addition, nothing in the district court’s

order foreclosed the possibility that Skelton could cure the pleading deficiencies in the

complaint. See Goode, 807 F.3d at 624 (holding that this court lacks jurisdiction over

appeals “in cases in which the district court granted a motion to dismiss for failure to

                                            2
plead sufficient facts in the complaint . . . because the plaintiff could amend the

complaint to cure the pleading deficiency”). Because an amendment could potentially

cure the pleading defects the district court identified in Skelton’s complaint, the district

court’s order is not a final order appealable under § 1291, and we lack jurisdiction over

the appeal.

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the

district court with instructions to allow Skelton to amend his complaint. See id. at 630.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                          DISMISSED AND REMANDED




                                             3